Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-15 withdrawn 
Claims 1-9 elected and pending 

Election/Restrictions
Applicant's election with traverse of 1-9 in the reply filed on 01/27/2022 is acknowledged.  The traversal is on the ground(s):
The restriction when making a unity of invention has two requirements, where the second requirement stated; “explain why each group lacks unity with each other group”, specifically describing the unique special technical feature in each group. Additionally, both claims specify printing a conductive track on a carbon base substrate using ink having at least metal carbide, metal boride, or a metal nitride, and heating the substrate on the parts comprising the conductive printed track.
The applicant argued that the examiner has not specifically describe the unique special technical group of either invention group, as the indication that claim “a method claim” versus “a system claim” clearly is insufficient for this purpose.

This is not found persuasive because of the following:
The last mailed office action, it clearly explained why both inventive groups (the method group and the system group) lack unity with each other, as the prior art of Williams disclose the 
Additionally, indicating that group I as “method claims”, and group II as “system claims” does not relate the indicating the claimed unique specific feature. As this, simply identify the groups that are addressed.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US Pat. 9,640,855 B1), in view of Williams (PG Pub 2016/0121601 A1).
Consider Claim 1, Gibson teaches the process of forming chipless RFID tag (Col. 1, lines 5-8). Gibson teaches the forming of the RFID (100) by printing conductive ink on a substrate (301) (Col. 7, lines 45-50, and Fig. 2A). Gibson teaches the chipless RFID include conductive regions (106) as conductive traces (Col. 4, lines 41-44).
Gibson does not teach the type of substrate, and the heating of the substrate having the parts comprising the conductive trace.
However, Williams is in the art of printing nano composite ink on a substrate (abstract) cellulose-based substrate [0018], teaches the printing of electrically conductive nano composite material (claim 22), where the nano composite material include nano fillers such as silicon carbide, and are aluminum nitride [0019]. Williams teaches the selective curing using radiation source (19A and 19B) of the deposited nano composition ink deposited using printed onto the substrate (24) [0015].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Gibson with Williams to use conductive ink having nanofillers such as silicon carbide, and are aluminum nitride to control the optical properties [0019], and to selectively heat the conductive trace, to provide with the desired curing degree such as partial curing, fully curing, partially solidifying, fully solidifying the conductive trace [0015].
Consider Claim 3
Consider Claims 5-6, the combined Gibson (with Williams) teaches the forming of antenna (Col. 4, lines 5-7), and resonance structures (104a-104d) as spiral resonator (Col. 4, lines 8-18).
Consider Claims 7-8, the combined Gibson (with Williams) teaches the carbide metal as silicon carbide, and the metal nitride as aluminum nitride (Williams, [0019]).
Consider Claim 9, the combined Gibson (with Williams) teaches the addition of top layer over the conductive track/RFID as security overlayer (309) (Williams, Col. 7, lines 63-67, Fig. 2C).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US Pat. 9,640,855 B1), in view of Williams (PG Pub 2016/0121601 A1), in further view of Ruiz Vega (PG Pub 2016/0167400 A1).
Consider Claim 2, the combined Gibson (with Williams) teaches the previously taught in claim 1. 
The combined Gibson (with Williams) does not teach the laser as radiation source.
However, Ruiz Vega is in the prior art of printing ink on a substrate and curing the printed ink (abstract), teaches the ink include absorbing elements [0029], where the absorber element include material that are carbide, nitride or combination of [0030], where the ink is heated using laser beam [0029].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Gibson (with Williams) with Ruiz Vega to irradiate the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US Pat. 9,640,855 B1), in view of Williams (PG Pub 2016/0121601 A1), in further view of Howarth (PG Pub 2006/0158478 A1).
Consider Claim 4, the combined Gibson (with Williams) teaches the previously taught in claim 1. 
The combined Gibson (with Williams) does not teach the cellulose substrate is paper.
However, Howarth is in the art of inkjet printing and electronic ink for forming an electrical component (abstract), where the electrical component is RFID [0020], teaching the printing of electronic components on flexible substrate such as paper [0010]. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Gibson (with Williams) with Howarth used paper as substrate, to provide with a flexible substrate/device [0010].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718